Citation Nr: 0024986	
Decision Date: 09/19/00    Archive Date: 09/27/00

DOCKET NO.  95-42 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for 
residuals of a left patella fracture.

2. Entitlement to a compensable rating for residuals of a 
left radial head fracture.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from March 1989 to 
April 1993.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a July 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  In February 1997, the veteran requested 
that his case be transferred to the VA RO in Los Angeles, 
California.  In April 1997, the Board remanded the veteran's 
claims to the RO for further evidentiary development.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
determination of the veteran's appeal has been obtained by 
the RO.

2. The service-connected left knee disability is manifested 
by complaints of stiffness, locking and popping, a 
positive McMurray's test and pain along the medial aspect 
of the left knee joint with no limitation of motion or 
effusion; however, the knee is stable and without evidence 
of effusion, crepitus, weakened movement or excess 
fatigability or incoordination.

3. The service-connected left elbow is manifested by some 
subjective complaints of pain with full range of motion, 
no objective evidence of pain, no deformity, swelling or 
instability of the left elbow and no muscle atrophy; nor 
is there evidence of effusion, weakened movement, excess 
fatigability or incoordination.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for 
residuals of a left patella fracture have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-
5259 (1999).

2. The criteria for a compensable evaluation for residuals of 
a left radial head fracture have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.10, 4.20, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-5212 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  See also 
Fenderson v. West, 12 Vet. App. 119 (1999) (At the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, i.e., "staged" 
ratings.).  Upon review of the entire record, the Board 
concludes that all relevant facts have been developed and 
that no further duty to assist the veteran is required 
regarding his claims for increased ratings for left knee and 
elbow disabilities.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected left knee and elbow disabilities, and has found 
nothing in the historical record that would lead to a 
conclusion that the current evidence of record is inadequate 
for rating purposes.  In addition, it is the judgment of the 
Board that this case presents no evidentiary considerations 
that would warrant an exposition of the remote clinical 
histories and findings pertaining to the disabilities at 
issue.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

I. Factual Background

On a report of medical history completed in December 1988, 
when he was examined for enlistment in service, the veteran 
denied having a bone, joint or other deformity and indicated 
that he was right-handed.  A left knee or elbow abnormality 
was not noted on examination and the veteran was found 
qualified for service.  A March 1989 report of medical 
history, completed at the time the veteran underwent a pre-
training examination, reflects a left-hand palm injury two 
months earlier that was well healed.  

Service medical records, dated in April 1990, indicate that 
the veteran fell off a skateboard on an extended left upper 
extremity.  X-rays revealed a fracture of the left radial 
head with slight angulation of the articulating surface.  The 
diagnosis was left radial head fracture.  He was placed in a 
sling and swath.  An orthopedic consultation report dated the 
following week includes findings of tenderness along the 
lateral aspect of the forearm near the elbow.  Range of 
motion of the left arm was from 20 to 125 degrees; supination 
and pronation were to 65 degrees.  X-revealed a faint linear 
lucency through the scaphoid bone, unchanged since the 
previous x-rays were taken, indicating that this probably did 
not represent an acute fracture.  When seen approximately two 
weeks later, he lacked 20 degrees of extension and the 
assessment was resolved elbow fracture.

An April 1990 clinical entry indicates that the veteran 
reported right leg knee pain that was bothersome due to a 
previous incident.  On examination, the muscle was tender to 
palpation on the lateral aspect of the left distal femur 
above the knee joint.  There was slight edema.  The 
assessment was contusion to muscle.  

When seen at the end of April 1990, for follow-up of his left 
elbow fracture (radial head) he was noted to perform 
exercises at home.  Range of motion was from 18 to 125 
degrees.  The assessment was left radial neck fracture and 
the veteran was advised to continue to work on range of 
motion.  X-rays showed a healing fracture of the right 
(left?) radial head.  A later-dated entry notes a resolving 
fracture of the radial head.  

A May 1990 record indicates that the veteran had range of 
motion to 135 degrees and his left elbow was nontender.  The 
radial neck fracture was healing well.  X-rays taken in May 
were compared with those taken at the end of April and 
revealed a healing fracture of the left radial head.  A July 
1990 clinical entry notes that the veteran had a left elbow 
range of motion of from 10 to 130 degrees with mild 
tenderness over the radial head.

In May 1991, the veteran reported injuring his right knee 
when he fell while skateboarding.  A contusion was noted with 
a need to rule out fracture of the proximal medial head of 
the tibia.

In March 1993, the veteran reported injuring his left knee on 
an exercise machine.  His left knee was mildly tender over 
the patella, with full range of motion and no instability.  
An orthopedic consultation report, dated a few days later, 
indicates that the veteran injured his left knee when his 
foot slipped and a bar struck his kneecap, causing a fracture 
of the patella inferior pole.  On examination, there was 
increased effusion and ecchymosis of the left knee with 
tenderness of the inferior pole of the left patella.  The 
extension mechanism was intact and x-ray showed a patella 
fracture, inferior pole.  The assessment was left patella 
fracture for which a long cylinder cast was prescribed.  At 
the end of the month, the veteran complained of cast pain in 
the lateral aspect.  His cast was removed and he was given a 
knee brace.  On a March 1993 report of medical history, 
completed when he was examined for discharge, the veteran 
noted that he fractured his knee two weeks earlier and took 
Motrin.  The examiner indicated that the veteran injured his 
left knee lifting weights, was diagnosed with left patella 
fracture and under orthopedic treatment and wore a brace.  
When examined for separation in March 1993, the veteran had 
left knee tenderness at the interior patella pole with intact 
extension and flexion to 45 degrees with no effusion.  

When seen in April 1993, the veteran was reported to have a 
left patella inferior fault fracture, nondisplaced, that was 
treated with a Don Joy range of motion brace locked at 5 
degrees flexion.  On examination, x-ray showed anatomic 
alignment and there was increased tenderness at the fracture 
site with no effusion.  The assessment was patella fracture 
and the veteran was advised to continue using the Don Joy 
brace.  It was speculated that he would need approximately 
two months of physical therapy after the brace was removed.

Post service, the veteran underwent VA examination in June 
1993 and complained of left knee pain and stiffness and pain 
in the left elbow.  On examination, the veteran had a normal 
gait.  He was noted to have a fracture of the left patella 
with no scars.  Left knee range of motion was flexion to 120 
degrees and the right knee flexed normally.  Upper 
extremities had full motion.  Neurological examination was 
essentially normal and there was no muscular weakness and no 
atrophy.  Diagnoses included residuals of a history of a 
fractured left patella.  X-rays of the veteran's left knee 
showed a 1 centimeter oval sclerotic lesion in the lateral 
femoral condyle, speculated to be a bone island, with no 
evidence of acute fracture or dislocation.

In July 1994, the RO granted service connection for residuals 
of a left knee fracture and residuals of a left elbow 
fracture and assigned noncompensable disability evaluations.  

On an August 1995 VA Application for Annual Clothing 
Allowance, the veteran certified that he used a metal brace 
for his left knee.

In his September 1995 substantive appeal, the veteran 
asserted that his left knee injury affected his ability to 
find work after leaving service and that he had to return to 
school.  He had difficulty driving, took pain medication and 
wore a knee brace for long walks.  The veteran had a popping 
sound followed by pain in his left knee.  When asleep, his 
knee locked into a straight position and when he awoke and 
flexed it, there was a loud pop and piercing pain.  He 
treated it with moist heat and took Tylenol.  

In May 1998, the VA RO in Biloxi, Mississippi, advised the VA 
RO in Los Angeles that there were no records at its facility 
regarding the veteran.

Pursuant to the Board's April 1997 remand, in March 1999, the 
veteran was afforded a fee-based VA orthopedic examination.  
The examiner noted the pertinent medical records reviewed.  
According to the examination report, the veteran had no 
complaints referable to his left elbow currently.  Regarding 
his left knee, the veteran denied swelling, but said his knee 
locked.  It was stiff when he awoke.  He could not bend it 
and moved it gently back and forth.  There was a popping 
sensation and then it unlocked.  The veteran took Tylenol and 
Motrin three to four times per week.  His last medical 
treatment was at a VA facility several months earlier, for 
medicine only.  The veteran denied subsequent injury to his 
left knee since discharge in 1993.  He had not worn a support 
during the past four years.  

On examination, the veteran's gait was normal.  He walked on 
his tiptoes and heels, satisfactorily.  He was able to do a 
full kneel and squat without difficulty.  His leg lengths 
were equal.  Range of motion of both knees was normal.  
Flexion was to 140 degrees, extension was to 0 degrees, 
although there was some resistance to full flexion on the 
left.  There was no effusion.  McMurray's test was associated 
with pain along the medial aspect of the left knee joint and 
a palpable and, at times, audible thunk.  Lachman's sign was 
negative.  No pivot shift was present.  Range of motion of 
the left elbow was normal with flexion to 145 degrees, 
supination to 85 degrees and pronation to 80 degrees.  Pain, 
fatigue, weakness or lack of endurance on range of motion was 
not shown.  X-rays of the left knee revealed a calcification 
present in the medial femoral condyle.  The orthopedist 
speculated that this was in some contrast to the medical 
records that described it in the lateral femoral condyle.  X-
rays of the left elbow were normal.  

Magnetic resonance imaging (MRI) of the left knee 
demonstrated a one centimeter area of edema adjacent to the 
medial tibial plateau, the significance of which was unknown, 
as the veteran had no recent trauma to the knee with a 
minimal knee effusion.  The remainder of the MRI was normal.  

The orthopedist diagnosed internal derangement, left knee, 
with a need to rule out medial meniscus and rule out joint 
mouse; and status post left radial head fracture.  
Furthermore, the doctor noted that, while medical records 
stated that the veteran injured his left knee using exercise 
equipment, the veteran reported left knee injury when he 
jumped off a boat and the left knee struck a cleat on a dock.  
Currently, the veteran did not demonstrate any evidence of 
derangement of his extensor mechanism, there was no crepitus 
of the patella on flexion and extension and, on MRI, the 
patella cartilage was intact.  According to the medical 
specialist. the etiology of the veteran's left knee symptoms 
was unknown.  The veteran had no evidence of a joint mouse or 
torn meniscus or any internal derangement of the knee.  
Apparently, there was some irritation present as there was a 
minimal knee effusion present but the cause of this was 
obscure.  Further, the veteran had no complaints referable to 
his left elbow.

The orthopedist also stated that the controversy regarding 
the location of the calcification between the lateral femoral 
condyle and the medial femoral condyle along with symptoms of 
locking and unlocking with an audible pop would cause one to 
wonder whether the veteran did have a joint mouse in the 
knee.  However, the doctor speculated that, with the positive 
McMurray's sign, torn medial meniscus needed to be ruled out.  
Furthermore, other than the positive McMurray's sign, the 
veteran had no positive findings.  He had full motion of the 
left knee, when compared to the right, without any loss of 
motion and no left elbow complaints.

In April 1999, the RO assigned a 10 percent disability 
evaluation to the veteran's left knee disability.

II. Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (1999).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  Not all 
disabilities will show all the findings specified in the 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When an unlisted condition is 
encountered, it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but also the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  
Under 38 C.F.R. § 4.31 (1999), where the Rating Schedule does 
not provide a 0 percent rating, a 0 percent shall be assigned 
if the requirements for a compensable rating are not met.

Where functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1999) must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-208 
(1995).  Within this context, a finding of functional loss 
due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).

Painful motion is considered to be limited motion under the 
provisions of 38 C.F.R. § 4.59 (1999).

A. Left Knee

The veteran's left knee disability is currently rated as 10 
percent disabling under Diagnostic Code 5259.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5259.  Symptoms due to the removal 
of the semilunar cartilage of either knee warrant a 10 
percent evaluation.  Id.  The left knee impairment may also 
be evaluated under Diagnostic Code 5257, that provides that 
slight impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation; a 20 percent evaluation requires moderate 
impairment, while a 30 percent evaluation requires severe 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999).

A careful review of the record does not show symptomatology 
that equals, or more nearly approximates, the criteria for a 
higher evaluation for the veteran's service-connected left 
knee disability.  38 C.F.R. § 4.7.  

The most recent medical evidence indicates that when examined 
by VA in June 1993, the veteran's left knee exhibited flexion 
limited to 120 degrees but the recent findings, from the 
March 1999 VA examination, reflect full range of motion with 
some resistance to full flexion.  The normal range of motion 
of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, 
Plate II (1999).  Further, the 1999 examination report 
reflects a positive McMurray's test associated with pain 
along the medial aspect of the left knee joint and a palpable 
and occasionally audible thunk.  X-ray showed a calcification 
in the medial femoral condyle that appeared to be in contrast 
with medical records that described it in the lateral femoral 
condyle.  MRI showed a 1-centimeter area of edema adjacent to 
the medial tibial plateau; there was minimal knee effusion.  
However, the examiner noted that this was of unknown 
significance, as the veteran had no recent trauma to the 
knee.  The remainder of the MRI was normal.  The pertinent 
diagnosis was internal derangement, left knee, rule out torn 
medial meniscus, rule out joint mouse.   The orthopedist 
found no evidence of derangement of the veteran's extensor 
mechanism, no crepitus of the patella on flexion and 
extension and, on MRI, the patella cartilage was intact.  The 
examiner said the etiology of the veteran's left knee 
symptoms was unknown.  Other than the positive McMurray's 
sign, the veteran had no positive findings.  

The Board notes that the 10 percent evaluation now assigned 
was made effective through the entire prosecution of the 
veteran's original claim.  Thus, it contemplates any positive 
findings shown on previous examination during that time 
frame.  For example, on VA examination in June 1993, the 
veteran complained of left knee pain and stiffness.  His left 
knee flexed to 120 degrees and diagnoses included residuals 
of a history of fractured left patella.  

While a September 1996 application for a clothing allowance 
for a metal brace is of record, there are no other medical 
records that demonstrate left knee treatment.  In fact, in 
1999, the veteran told the orthopedic examiner that he had 
not worn a knee support for four years and last visited a VA 
medical center several months ago for medicine only.  

Although some slight apparent limitation of motion of the 
left knee has been shown over the course of this appeal, the 
knee has been without effusion, any significant lateral or 
medial instability, subluxation or other deficit indicative 
of more than slight knee impairment.  Muscle strength is not 
reported to have been diminished.  In 1999, the veteran said 
he had not worn a knee support in four years and there is no 
showing of knee instability on multiple examinations 
throughout this appeal.  There is, thus, little evidence of 
knee pathology associated with service-connected disability 
that equals or more nearly approximates moderate knee 
impairment such as to warrant a 20 percent evaluation under 
Diagnostic Code 5257 for the service-connected disability.

Moreover, as indicated, the range of motion of the left knee 
is nearly full.  On recent VA orthopedic examination, the 
veteran had a range of motion from zero to 140 degrees with 
some resistance to full flexion on the left.  Prior to that 
examination, the range of motion of the left knee was from 0 
to 120 degrees when examined by VA in June 1993.  Thus, the 
limitation of left knee motion does not remotely approximate 
the criteria for a compensable rating under Diagnostic Code 
5260, under which the veteran's left-knee disability was 
originated rated by the RO when it awarded service connection 
in July 1994, or under Diagnostic Code 5261.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261 (1999).  Under 
Diagnostic Code 5260, a zero percent rating is assigned when 
flexion of the leg is limited to 60 degrees; a 10 percent 
evaluation may be assigned when flexion is limited to 45 
degrees; while a 20 percent rating may be assigned when 
flexion is limited to 30 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Under Diagnostic Code 5261, a zero 
percent rating is assigned when extension of the leg is 
limited to 5 degrees; a 10 percent evaluation is warranted 
when extension is limited to 10 degrees; and a 20 percent 
evaluation is for application when extension is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Such 
restriction of range of motion of the left knee is not even 
remotely shown in this case, according to the examination 
findings of record.  See 38 C.F.R. § 4.7.

Moreover, there is no evidence of arthritis of the knee 
confirmed on x-ray or, for that matter, on MRI scan.  Thus a 
separate compensable rating is not warranted because a rating 
for arthritis under Diagnostic Code 5003 requires that the 
presence of arthritis be established by x-ray findings.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).  See 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); see 
also Hicks v. Brown, 8 Vet. App. 417, 421 (1995) (under 
§ 4.59, painful motion is considered limited motion even 
though a range of motion may be possible beyond the point 
when pain sets in).  However, despite the presence of some 
pain along the medial aspect of the left knee joint and a 
palpable, occasionally audible thunk in the left knee, the 
range of motion of the knee is, as indicated, full and 
arthritis not shown on x-ray.  The Board is of the opinion 
that the painful motion contemplated by 38 C.F.R. § 4.59 has 
been considered and subsumed in the 10 percent evaluation 
currently assigned.  38 C.F.R. § 4.14 (1999).

Although the veteran is shown to have a McMurray's test 
associated with pain along the medial aspect of the left knee 
joint, there was no evidence of crepitus on range of left 
knee motion and the range of motion has been consistently 
found to be either slightly diminished or full on successive 
examinations during the pendency of this appeal.  Moreover, 
while the recent MRI demonstrated a 1-centimeter area of 
edema adjacent to the medial tibial plateau with minimal knee 
effusion, it was of unknown significance.  While the examiner 
said a torn medial meniscus needed to be ruled out, other 
than a positive McMurray's sign, the veteran had no positive 
findings and the etiology of the veteran's symptoms at the 
time, in relation to his left knee, were not known.  
Additionally, no meniscal tear was visualized on MRI scan.  
The Board, therefore, concludes that the evidence of the 
factors causing functional impairment of the joint considered 
in DeLuca v. Brown, 8 Vet. App. at 202 is not demonstrated 
and that an evaluation in excess of that currently in place, 
even when DeLuca is considered, is not warranted.  The Board 
is of the opinion that the 10 percent evaluation assigned 
under Diagnostic Code 5259 accurately reflects the degree of 
functional impairment demonstrated in this case under the 
ordinary conditions of life.  38 C.F.R. §§ 4.10, 4.40.  
Accordingly, it follows that the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for the service-connected left knee 
disability.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.20, 
4.71a, Diagnostic Code 5299-5259.  Moreover, the evidence is 
not so evenly balanced as to allow for the application of 
reasonable doubt.  38 U.S.C.A. § 5107(b).

B. Left Elbow

The veteran's residuals of a left radial head fracture, 
evaluated as noncompensable, are rated as analogous to 
Diagnostic Code 5212 that pertains to impairment of the 
radius.  38 C.F.R. §§4.20, 4.71a, Diagnostic Code 5212.  A 10 
percent rating is provided for malunion of the radius with 
bad alignment.  Id.  A 20 percent rating is assigned where 
there is nonunion of the upper half of the radius.  Id.  A 30 
percent evaluation requires nonunion in the lower half with 
false movement with loss of bone substance or deformity.  Id.

The normal range of motion of the elbow is from 0 degrees of 
extension to 145 degrees of flexion. 38 C.F.R. § 4.71, Plate 
I. (1999).  Full forearm pronation is from 0 to 80 degrees 
and full forearm supination is from 0 to 85 degrees.  Id.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5206 (1999), a 
noncompensable evaluation is warranted if flexion of the 
forearm is limited to 110 degrees.   Limitation of flexion of 
either the major or minor forearm to 100 degrees warrants a 
10 percent evaluation.  Id. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5207 (1999), 
limitation of extension of either the major or minor forearm 
to 45 or 60 degrees warrants a 10 percent evaluation. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5208 (1999), limited 
flexion of the forearm to 100 degrees and limited extension 
to 45 degrees is rated as 20 percent disabling.  This is the 
sole rating provided.

A 20 percent evaluation is warranted for residuals of 
fracture of the elbow of the joint of either upper extremity 
when there is marked cubitus varus or cubitus valgus 
deformity or when there is an ununited fracture of the head 
of the radius.  38 C.F.R. 4.71a, Diagnostic Code 5209 (1999).  
A flail elbow joint warrants a 60 percent evaluation when the 
major upper extremity is involved.  Id.

Nonunion of the radius and ulna, with a flail false joint, 
warrants a 50 percent evaluation when the major upper 
extremity is involved.  38 C.F.R. 4.71a, Diagnostic Code 5210 
(1999).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5211 (1999), a 10 
percent evaluation is warranted for nonunion of the ulna with 
bad alignment.  A 20 percent evaluation requires nonunion of 
the ulna of the major or minor upper extremity in the lower 
half.  Id.

Under 38 C.F.R. § 4,71a, Diagnostic Code 5213 (1999), 
limitation of supination of either forearm to 30 degrees or 
less warrants a 10 percent evaluation.  Limitation of 
pronation of the forearm of the major upper extremity 
warrants a 20 percent evaluation if motion is lost beyond the 
last quarter of the arc and the hand does not approach full 
pronation.  Id.  Bone fusion with loss of supination and 
pronation of the forearm of the minor upper extremity 
warrants a 20 percent evaluation if the hand is fixed near 
the middle of the arc or in moderate pronation.  Id. 

Upon review of the evidence of record, the Board finds that 
the preponderance of the evidence is against a compensable 
evaluation for the veteran's service-connected residuals of 
the left elbow fracture.  There is no evidence of left elbow 
ankylosis to allow a compensable evaluation under Diagnostic 
Code 5205, joint fracture to allow a higher rating under 
Diagnostic Code 5209, malunion or other deformity of the left 
elbow that would warrant an increased evaluation under 
Diagnostic Codes 5210, 5211 or 5212 or impairment of 
supination and pronation under Diagnostic Code 5213.

Moreover, there is no evidence of arthritis of the left elbow 
that is established by x-ray.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  On the most recent x-ray examination in findings 
March 1999, the examiner reported the findings as normal.  
Thus, a compensable evaluation under Diagnostic Code 5212 is 
not, as noted, for application.

Furthermore, there is no evidence of limitation of motion.  
When examined by VA in June 1993, the veteran complained of 
pain in his left elbow, but full motion of the upper 
extremities was reported and there was no muscular weakness 
or atrophy.  During the most recent VA orthopedic 
examination, in March 1999, the veteran had no complaints 
referable to his left elbow and range of motion of his left 
elbow was reported as normal, with flexion to 145 degrees; 
supination to 85 degrees and pronation to 80 degrees.  Thus, 
a compensable evaluation is not remotely approximated for 
limitation of motion under Diagnostic Codes 5206, 5207 or 
5208.  The pertinent diagnosis was status post left radial 
head fracture.    

In DeLuca, supra, the court held that 38 C.F.R. § 4.40 and 
4.45 were not subsumed into the diagnostic codes under which 
a veteran's disabilities are rated and the Board had to 
consider the functional loss of a musculoskeletal disability 
under 38 C.F.R. § 4.40, separate from any consideration of 
the veteran's disability under the diagnostic codes.  See 
DeLuca v. Brown, 8 Vet. App. at 202.  However, the VA 
examiner, in March 1999, stated that the veteran had no 
complaints in reference to his left elbow and, although the 
veteran reported left elbow pain when examined by VA in June 
1993, such complaint was not confirmed by the objective 
medical evidence of record nor was there a report of loss of 
range of motion or any findings referable to left elbow 
disability.  In sum, the current record regarding the 
veteran's service-connected left elbow disability does not 
support a compensable evaluation.

As the preponderance of the evidence is against the veteran's 
claim, the claim for a compensable rating must be denied.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 
5212.  Moreover, the evidence is not so evenly balanced as to 
allow for the application of reasonable doubt.  38 U.S.C.A. § 
5107(b). 
.  


ORDER

An increased evaluation is denied for residuals of a left 
patella fracture.

A compensable evaluation is denied for residuals of a 
fracture of the left radial head. 




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 


